Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an AFCP 2.0 amendment received on 2/26/2021.
2.	Claims 1, and 3-7 are pending, wherein claims 1 and 5-7 have been amended.
Foreign Priority
3.	The applicant claims a Japanese priority (2017-159242) of 8/22/2017.
Response
4.	The examiner withdraws previous 35 USC 103 rejections (11/27/2020) due to the AFCP 2.0 amendment on 2/26/2021.
Allowable subject matter
5.	Pending independent claims 1, and 5-7 are patentable over cited prior art of Chiba et al., and Maharajh et al., because these prior art do not disclose a system, and its associating non-transitory computer-executable storage medium, comprising claimed features:
a cancel point collector programmed to:
collect notification information from a notification vehicle having automatic drive control;
determine, based on the notification information indicating  the automatic drive control has been cancelled, when continuation conditions for performing the automatic drive control are satisfied, in response to operation by a driver in the notification vehicle, that the notification is a manual cancel point: and

distribute, based on the notification being the manual cancel point, first guide information for showing the manual cancel point to a guide vehicle traveling on a road: and
distribute, based on the notification being the automatic cancel point, second guide information for showing the automatic cancel point to the guide vehicle.
6.	Dependent claims 3-4 are allowed because they incorporate above allowable limitation(s) from their parent claim 1.
Conclusion
7.	Claims 1, and 3-7 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662